DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 29 November, 2021.

Disposition of Claims
Claims 1-6 are pending.
Claims 4-6 are new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 December, 2021 is being considered by the examiner.

Response to the Specification Objections
The Applicant amended the specification at page 3, lines 6-14 to correct for the objections set forth at page 2 of the Non-Final Office Action mailed on 27 August, 2021. The amendments have been entered, and no new matter has been presented within the amendments.

Response to the Claim Rejections - 35 USC § 112
The Applicant amended claim 3 to overcome the rejection under 35 U.S.C. 112(b) set forth at page 3 of the Non-Final Office Action mailed on 27 August, 2021. The amendments have been entered, and no new matter has been presented within the amendments.

RESPONSE TO ARGUMENTS
Applicant’s arguments, see pages 9-15, filed 29 November, 2021, with respect to the rejection(s) of claims 1-3 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art ABOUCHAAR (DE 10121286 A1 – published 31 October, 2002; see English machine translation for citations), DARBY (NPL: Darby, Ron. Chemical Engineering Fluid Mechanics. CRC Press, 1996. EBSCOhost), and OGSIO (US 2009/0038774 A1 – published 12 February, 2009).
Please review the following rejection(s) of the claims under 35 U.S.C. §103 which are believed to render the claimed invention entirely obvious to those having ordinary skill within the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over ABOUCHAAR (DE 10121286 A1 --– published 31 October, 2002; see English machine translation for citations), in view of DARBY (NPL: Darby, Ron. Chemical Engineering Fluid Mechanics. CRC Press, 1996. EBSCOhost) .
As to claim 1, ABOUCHAAR discloses an air-conditioning unit (figure 4; par. 21; par. 29) comprising:
an air-conditioning case (structure shown in figure 4 of blower housing, 10, joined with duct)including an opening (7 or 8; par. 21) through which air flows;
a cooler (14) disposed in the air-conditioning case (figure 4) and configured to cool air flowing to the opening (par. 21);
a heater (16 or 18) disposed in the air-conditioning case (figure 4) and configured to heat air flowing to the opening (par. 21); and
an adjusting member (20) disposed to cover the opening (figure 4) and adjust airflow passing through the opening (par. 29; par. 30), wherein
the adjusting member is a member produced separately from the air-conditioning case (par. 25),
the adjusting member includes a first region through which air flows and a second region (see annotated figure 3a),
see annotated figure 3a),
the first region includes a member being a partition dividing the first region(see annotated figure 3a) into a plurality of air passing parts(24) through which air flows, and
the partition is disposed not to overlap with the plate member (see annotated figure 3a, wherein the plate part of the second region does not overlap with the partition of the first region, as designated).
However, ABOUCHAAR does not explicitly disclose wherein the first and second regions are designated by the amount of airflow resistance, in particular the second region having a higher airflow resistance than the first region, or that the members of the respective first and second regions are designated as low resistance members giving lower resistance to the airflow than the second region and high resistance members giving higher resistance to the airflow than the first region.
First, ABOUCHAAR does teach size and/or frequency of the passage openings of the adjusting member depends on the locally existing dynamic pressure in the housing, when no adjusting member is present (par. 9). In accordance, it is envisioned that a wide variety of regular, or irregular, patterns and geometric configurations are possible for the adjusting member, so as to provide the adjusting member with regions which have regular and equidistantly spaced openings (which would result in regular and equidistantly spaced plate/partition portions), regions with size and/or frequency of openings (and respective plate/partition portions), or some combination thereof, which are adjusted based on the existing dynamic pressure through the air-conditioner unit housing (par. 9). By doing so, it is possible to lower the dynamic pressure through the air-conditioner housing to increase static pressure, which par. 5; par. 8). More so, it is possible to reduce noise generation (par. 5). 
Secondly, with regards to fluid dynamics, airflow is considered to be a Newtonian fluid which is generally treated as incompressible when the air flow velocity is lower than 100m/s (~223.69mph). This leads to the Hagen-Poiseuille equation which is generally defined as:
                
                    ∆
                    P
                    =
                     
                    -
                    
                        
                            8
                            μ
                            L
                        
                        
                            π
                            
                                
                                    R
                                
                                
                                    4
                                
                            
                        
                    
                    Q
                
            
, wherein                         
                            μ
                        
                     is the viscosity of air, L is pipe length, R is the pipe radius, Q is the air flow rate, and P is the pressure difference. The Hagen-Poiseuille equation essentially describes the relationship between, pressure, fluidic resistance, and flow rate. Wherein fluidic resistance is defined as being inversely proportional to                         
                            π
                            
                                
                                    R
                                
                                
                                    4
                                
                            
                        
                     and proportional to the viscosity and length of the pipe, i.e.                         
                            
                                
                                    8
                                    μ
                                    L
                                
                                
                                    π
                                    
                                        
                                            R
                                        
                                        
                                            4
                                        
                                    
                                
                            
                        
                     . In arguendo, air viscosity would remain constant, as the fluid is not changing, and assuming the plate thickness of the adjusting member remains the same, then increasing the radius of the passage openings, 24, in one of the regions would necessarily decrease the air flow resistance. The opposite would further hold true for when the radius of the passage openings, 24, in another region were to be smaller, i.e., higher air flow resistance.  See DARBY ( NPL: Darby, Ron. Chemical Engineering Fluid Mechanics. CRC Press, 1996. EBSCOhost) at pages 143-144 with regards to Laminar Flow Regime in a Pipe. 
In view of this, it is understood that changing the size of the passage openings and/or spacing/number of openings, thereof, in different regions of the adjusting member, 20, as described by ABOUCHAAR, and further the understanding of fluid dynamics of the airflow through such openings to effect the air flow resistance, as described by DARBY, is a result-effective variable, i.e., a variable which achieves a recognized result. In this case, changing the par. 5; par. 8) based on the existing dynamic pressure present within the air-conditioning unit prior to positioning of the tailored adjusting member, 20 to reduce the effects of the existing dynamic pressure. Thus, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. See MPEP §2144.05 –II. Accordingly, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify ABOUCHAAR to obtain the desired flow resistance within the first and second regions of the adjusting member, and in particular, for the first region to be defined by a low resistance member having a lower resistance to the airflow than the second region and the second region to be defined by a high resistance member having a higher resistance to the airflow than the first region, through the adjustment of size, space, and number of the passage openings of the adjusting member of ABOUCHAAR, which is understood to directly affect air flow resistance as exemplified through known fluid dynamic concepts discussed by DARBY.

    PNG
    media_image1.png
    1046
    1028
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1046
    1028
    media_image2.png
    Greyscale

Annotated Figure 3a of ABOUCHAAR, Two Examples Defining the First and Second Regions
As to claim 2, ABOUCHAAR, as modified, further discloses wherein the plate member is disposed in a peripheral part of an opening region of the opening (see figure 4,in view of the first example of annotated figure 3a, wherein the plate part is at an outer edge of the adjusting member, such that when positioned within the air-conditioning case, as shown in figure 4, would at least be at a peripheral part of an opening region, such as an upstream region in an air flow direction, to the opening, 7 or 8, due to the second region defining the outer peripheral edges of the adjusting member and two edges being defined at upper or lower ends of the opening, 7 or 8).

As to claim 4, ABOUCHAAR, as modified, further discloses wherein the partition is a lattice disposed in an area outside of the plate member (see second example, at least, of annotate figure 3a; par. 31).

As to claim 5, ABOUCHAAR, as modified, further discloses wherein the plate member defines a plurality of openings (see annotated figure 3a, wherein the remaining part of the plate member of the second region includes openings, 24).

As to claim 6, ABOUCHAAR, as modified, further discloses wherein the plate member includes a first plate member (such as a right edge plate member, as shown in annotated figure 3a) and a second plate member (such as a left edge plate member, as shown in annotated figure 3a), and the first plate member is disposed apart from the second plate member(provided the opposed edges of the plate member of the second region are separated by openings therebetween, as shown in annotated figure 3a, the first and second plate members would be disposed apart from one another).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ABOUCHAAR (DE 10121286 A1 --– published 31 October, 2002; see English machine translation for citations), in view of DARBY (NPL: Darby, Ron. Chemical Engineering Fluid Mechanics. CRC Press, 1996. EBSCOhost), and OGISO (US 2009/0038774 A1 – published 12 February, 2009).
As to claim 3, ABOUCHAAR discloses an air-conditioning unit (figure 4; par. 21,; par. 29) for a vehicle (par. 1, lines 13-14) comprising:
an air-conditioning case (structure shown in figure 4 of blower housing, 10, joined with duct)including a ventilation opening (7or 8; par. 21; par. 29), a defroster opening (7 or 8; par. 21; par. 29), and a third opening (9;par. 21) through which air flows;
a cooler (14) disposed in the air-conditioning case (figure 4) and configured to cool air flowing to the first opening (par. 21);
a heater (16 or 18) disposed in the air-conditioning case (figure 4) and configured to heat air flowing to the first opening (par. 21); and
an adjusting member (resulting combination of 20 and 22 positioned one behind the other; par. 28) disposed to cover the first opening (figure 4), wherein the adjusting member includes:
a frame (outer edge of figure 3b) located along an opening end of the ventilation opening (figure 4, in view of figure 3b and par. 28, of which positions the frame of the adjusting member at an opening, or upstream side, to the ventilation opening, 7 or 8);
a lattice disposed in a region surrounded by the frame (interior region of figure 3b, which is surrounded by the frame at the exterior edge thereof), the lattice including a plurality of liner lattice pieces which form a truss/mesh structure about the openings) arranged to form gaps (26;par. 26) through which air is able to pass; and
a plate member (plate, 20) configured to interfere air passing therethrough (par. 30, and further provides interference by formation of material blocking air about the gaps, 24).
However, ABOUCHAAR does not explicitly disclose wherein the lattice and plate are designated by the amount of airflow resistance, in particular the plate member having a higher airflow resistance than the lattice.
First, ABOUCHAAR does teach size and/or frequency of the passage openings of the adjusting member depends on the locally existing dynamic pressure in the housing, when no adjusting member is present (par. 9; par. 26; par. 28). In accordance, it is envisioned that a wide variety of regular, or irregular, patterns and geometric configurations are possible for the adjusting member, so as to provide the adjusting member with a lattice and plate member which have regular and equidistantly spaced openings (which would result in regular and equidistantly spaced plate/partition portions) or different size and/or frequency of openings (and respective plate/partition portions), which are adjusted based on the existing dynamic pressure through the air-conditioner unit housing (par. 9). By doing so, it is possible to lower the dynamic pressure through the air-conditioner housing to increase static pressure, which then increases the air velocity in areas of lower dynamic pressure, so as to achieve a homogenization of the airflow over the cross-sectional area at which the adjusting member is positioned (par. 5; par. 8). More so, it is possible to reduce noise generation (par. 5). 
Secondly, with regards to fluid dynamics, airflow is considered to be a Newtonian fluid which is generally treated as incompressible when the air flow velocity is lower than 100m/s (~223.69mph). This leads to the Hagen-Poiseuille equation which is generally defined as:
                
                    ∆
                    P
                    =
                     
                    -
                    
                        
                            8
                            μ
                            L
                        
                        
                            π
                            
                                
                                    R
                                
                                
                                    4
                                
                            
                        
                    
                    Q
                
            
, wherein                         
                            μ
                        
                     is the viscosity of air, L is pipe length, R is the pipe radius, Q is the air flow rate, and P is the pressure difference. The Hagen-Poiseuille equation essentially describes the relationship between, pressure, fluidic resistance, and flow rate. Wherein fluidic resistance is defined as being inversely proportional to                         
                            π
                            
                                
                                    R
                                
                                
                                    4
                                
                            
                        
                     and proportional to the viscosity and length of the pipe, i.e.                         
                            
                                
                                    8
                                    μ
                                    L
                                
                                
                                    π
                                    
                                        
                                            R
                                        
                                        
                                            4
                                        
                                    
                                
                            
                        
                     . In arguendo, air viscosity would remain constant, as the fluid is not changing, and assuming the plate thickness of the adjusting member remains the same, then increasing the radius of the passage openings, 24 or 26, in one of either the lattice or the plate would necessarily decrease the air flow resistance. The opposite would further hold true for when the radius of the passage openings, 24 or 26, in the other structure of the adjusting member were to be smaller, i.e., higher air flow resistance.  See DARBY ( NPL: Darby, Ron. Chemical Engineering Fluid Mechanics. CRC Press, 1996. EBSCOhost) at pages 143-144 with regards to Laminar Flow Regime in a Pipe. 
In view of this, it is understood that changing the size of the passage openings and/or spacing/number of openings, thereof, in different parts forming the adjusting member, combination of 20 and 22, as described by ABOUCHAAR, and further the understanding of fluid dynamics of the airflow through such openings to effect the air flow resistance, as described by DARBY, is a result-effective variable, i.e., a variable which achieves a recognized result. In this case, changing the size and spacing/number of the openings to either one or both of the lattice and/or plate member would necessarily effect the overall air flow resistance therethrough, while achieving the recognized result of homogenizing the airflow over the cross-sectional area which the adjusting member is disposed and reducing noise generation of the air-conditioning unit (par. 5; par. 8) based on the existing dynamic pressure present within the air-conditioning [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. See MPEP §2144.05 –II. Accordingly, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify ABOUCHAAR to obtain the desired flow resistance within the lattice and plate member of the adjusting member, and in particular, for the lattice to be defined by a lower resistance than the plate member and the plate member to be defined by a high resistance so as to have a higher resistance to the airflow than the lattice, through the adjustment of size, space, and number of the passage openings of the structures forming adjusting member of ABOUCHAAR, which is understood to directly affect air flow resistance as exemplified through known fluid dynamic concepts discussed by DARBY.
Lastly, ABOUCHAAR does not further disclose wherein the first opening defined by either  one of 7 or 8, which one could be a ventilation opening, is explicitly a face opening which is divided into a plurality of distribution openings for a driver and passenger or wherein the third opening is a foot opening. 
OGISO is within the field of endeavor provided an air conditioning unit (figure 2) of a vehicle (abstract, lines 1-14). OGISO teaches wherein the air conditioner unit includes an air conditioning case (structure defined by ducting shown in figure 2) includes a face opening(opening of 20 which joins to inlet of 22, 23, 24, and 25) being divided into a plurality of distribution openings  (22, 23, 24, and 25) for a driver and passenger (par. 40, line 1 – par. 42, line 11), which provides conditioned air flow to the upper bodies of the passengers and driver’s seat for desired comfort by supplying heated or cooled air to left or right regions of the upper par. 93, lines  1-10). In addition, OGISO teaches that other ventilation openings, which are further divide, could be foot openings (26 and 27; par. 37, line 4) and/or rear foot and face openings (49, 50, 52 and 53; par. 50, lines 1-11). Again, which provide conditioned air flow to the upper or lower bodies of the passengers and/or driver’s seat for desired comfort by supplying heated or cooled air to left or right regions of the upper or lower body of a passenger or driver of the vehicle as desired (par. 93, lines 1-10).  Therefore, when there are a finite number of identified, predictable solutions, i.e. face opening divided for driver and passengers, foot openings for driver and passengers, face openings for rear passengers, and foot openings for rear passengers, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. providing conditioned air flow to the upper or lower bodies of the passengers and/or driver’s seat for desired comfort by supplying heated or cooled air to left or right regions of the upper or lower body of a passenger or driver of the vehicle as desired (par. 93, lines 1-10)., it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify ABOUCHAAR, by trying to form the defined first opening, which is formed of a plurality of distribution openings, as a face opening, and a third opening as a foot opening, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP §2143(I)(E).  In doing so, the first opening of ABOUCHAAR, either 7 or 8, would be provided as a face opening with a plurality of distribution openings upstream side) of the one of the plurality of distribution openings. More so, the third opening would be provided as a foot opening.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
VINCENT (WO 2013/037478 A1 – published 21 March, 2013 in English) teaches a plate positioned upstream of a heat exchanger to provide homogenized air flow velocity to the heat exchanger, wherein the different sections of the plate include different air flow velocity capabilities.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.